PER CURIAM.
Noonan, doing business as Karl Noonan Realty, appeals from the trial court’s order granting Bruns and Brunsco’s motion for relief from judgment on the basis that evidence of Noonan’s assignment of his rights to all proceeds received as a result of a successful suit against Bruns and Brunsco constitutes “newly discovered evidence” within the meaning of Florida Rule of Civil Procedure 1.540(b). We reverse. Evidence of Noonan’s assignment is not material to any issue in the case and thus does not constitute newly discovered evidence justifying relief under Florida Rule of Civil Procedure 1.540(b). City of Winter Haven v. Tuttle/White Constructors, Inc., 370 So.2d 829, 832 (Fla. 2d DCA 1979).
We affirm the court’s denial of Noonan’s motion for additur on the authority of Healy v. Atwater, 269 So.2d 753 (Fla. 3d DCA 1972), cert. denied, 275 So.2d 537 (Fla.1973). We have considered the parties’ remaining arguments and find that they are without merit.
Reversed in part, affirmed in part, and remanded with directions to the trial court to enter judgment on the verdict in favor of Noonan.